       Case 2:20-cv-00263-RSM-JRC Document 24 Filed 05/14/20 Page 1 of 19




 1                                                 HONORABLE J. RICHARD CREATURA

 2

 J

 4

 5


 6                                LINITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 7
                                            AT SEATTLE
 8
     ROBERT RUS SELL, individually,                  Case No, 2:20-cv -00263 -RSM-JR C
 9
                            Plaintiff,           PLAINTIFF ROBERT RUSSELL'S
10                                               MOTION FOR PRELIMINARY
                                                 INJUNCTION AGAINST DEFENDANT
11
                                                 JOSEPH SAMEC
12
     JOSEPH SAMEC, individually; SEAN
     BISHOP, individually; and JOHN DOES 1-10, NOTED ON MOTION CALENDAR:
13                                             June 5,2020
                     Defendants
t4
15


I6

l7
18

19

20

2l
22

23

24

25

26
     PLAINTIFF ROBERT RUSSELL'S MOTION FOR PRELIMINARY                     BUCHALTER
                                                                      1420 FIFTH AVENUE, SUITE 31OO
     INJUNCTION AGAINST DEFENDANT JOSEPH SAMEC                          S EATTLE, WA 981.01, -1337

     Case   No. 2:20-cv-00263- RSM-JRC                                   TELEPHoNE: 206.31 9.7052
            Case 2:20-cv-00263-RSM-JRC Document 24 Filed 05/14/20 Page 2 of 19




 1                                        TABLE OF CONTENTS

 2                                                                                                           Page

 3   I.        INTRODUCTION                                                                                  ...1

 4   il        FACTS GIVING RISE TO INJUNCTIVE RELIEF                                                        .,.1

 5             A.     Russell Invests in SMRB and Meets Guy Griffithe                                        ,..1

 6             B.     The Guy Griffithe Scheme                                                               ...2

 7             C.     Defendants Samec and Bishop Publish Outrageous and Offensive
                      Material about Russell......
 8
               D.    Defendants Have Caused Russell Emotional Distress and Mental
 9                   Suffering...                                                                               4

10             E.    Relevant Procedural Background                                                             5


11   III.      THE COURT SHOULD ISSUE AN INJLTNCTION TO STOP SAMEC'S
               OFFENSIVE AND OUTRAGEOUS PUBLICATIONS AGAINST RUSSELL,.......6
I2
               A.    Legal Standard for the Issuance of a Preliminary Injunction..,....,...,...,...,..,....6
l3
               B.    Russell   will Likely Prevail on the Merits of His    Claims                 ...,..,........6
l4
                      1.       Samec's Publications are Extreme, Outrageous, and Intentionally
15                             Designed to Hurt Russell                                                         7

t6                   2.        Samec Intentionally Portrayed Russell in a False Light                           9

I7             C.    Russell will Continue to Suffer Irreparable Harm Absent Immediate
                     Injunctive Relief....,...                                                                 10
18
               D.    The Balance of the Hardships Clearly Favors Russell's Request for
\9                   Injunctive Relief....,,..                                                                 11


20             E.    The Public Interest is Advanced by Granting Injunctive Relief .......,........,...f2

2l   IV        CONCLUSION                                                                                      13


22

23

24

25

26
      PLAINTIFF ROBERT RUSSELL'S MOTION FOR PRELIMINARY                                    BUCHALTER
                                                                                       1420 FIFTH AVENUE, SUITE 31OO
      INJUNCTION AGAINST DEFENDANT JOSEPH SAMEC - i                                      SEATTLE, WA 98101-1337
      Case No. 2:20-cv-00263- RSM-JRC                                                     TELEPI-roNE: 206,319.7052
        Case 2:20-cv-00263-RSM-JRC Document 24 Filed 05/14/20 Page 3 of 19




 1                                         TABLE OF AUTHORITIES
 2                                                                                                Page(s)
 a
 J   Cases

 4
     AIl.   for the Wild Rockies v. Cottrell,
 5
            632F.3d lI27 (9th Cir. 201 1).,...

 6   Am. Motorcyclist Ass'n v. Watt,
        714F.2d962 (gth Cir. 1983)                                                                       6,7
 7
     Am, Passage Media Corp. v. Cass Commc'ns, Inc.,
        ls0 F.2d1470 (9th Cir. 198s),.......,
 8                                                                                                         11

 9   Amazon.com, Inc, v. Moyer,
        417 F: Supp.3d 1388 (W.D.Wash.2019)                                                                    6
l0
11
     Arizona Dream Act Coal. v. Brewer,
         757 F.3d 1053 (9th Cir.2014).,..                                                                  1t
T2
     City & Cty. of San Francisco v. United States Citizenship & Immigration
13          Sel'vJ.,

T4
            944F.3d773 (9th      Cir.2019).                                          ,..,.,........,.......i   1




     Cohenv. Google, Inc.,
15
        887 N.Y.S.2d 424 (I{.Y. Sup. Ct. 2009)                                                   ...,,....,1   1


16
     Contreras v. Crown Zellerbach Corp.,
T1      88 Wn.2d 735 (1977)..........

18   Corey v. Pierce Cty.,
        154 Wn. App.752 (2010)                                                                                 7
19
     Crane v. Indiana High Sch. Athletic Ass'n,
20
        975F.2d 131s (7th Cir. t992).                                                                      11

2I
     CytoSport, Inc. v. Vital Pharms., Inc.,
22      617 F . Supp. 2d 10s 1 (E.D. Cal. 2009)                                                            11


23   Deerfield Med. Ctr. v. City of Deerfield Beach,
        66t F .2d 328 (5th Cir. I 981).                                                                    11
24
     Eastwoodv. Cascade Broad. Co.,
25      106 Wn.2d 466 (1986)..........,                                                                        9

26
      PLAINTIFF ROBERT RUSSELL'S MOTION FOR PRELIMINARY                            BUCHALTER
                                                                               1420 FIFTH AVENUE, SUITE 31OO
      INJUNCTION AGAINST DEFENDANT JOSEPH SAMEC - ii                             SEATTLE, WA 98"1 01.1337
      Case   No. 2:20-cv-00263- RSM-.IRC                                          TELEPHoNE: 206.319.7052
        Case 2:20-cv-00263-RSM-JRC Document 24 Filed 05/14/20 Page 4 of 19




 1   Farmers Ins. Exchange v. Law Offices of Conrado Joe Sayas, Jr.,
        2s0 F.3d 1234 (9th Cir. 2001).....,.,
 2
     Gertz v. Robert Welch, Inc.,
 3
        418 U.S. 323 (1974).....                                                                  12,13
 4
     Grand River Enter. Six Nations, Ltd. v. Pryor,
 5      481 F.3d 60 (2dCir.2007).                                                                       l0

 6   Grimsby v. Samson,
        85 Wn.2d 52 (1975) (plurality opinion)                                                       7,8
 l
     Hairston v. Pac.- I 0 Conference,
 8
         893 F. Supp. 1485 (W.D. Wash. 1994),aff'd,l0I F.3d 1315 (9th Cir
         1996), as amended (Dec. 19,1996)                                                               11
 9

10   Harris v. City of Seattle,
        315 F. Supp. 2d 1 105 (W.D. Wash. 2004), off d, 152 Fed. Appx, 565 (9th
11      Cir.2005)                                                                                        9

t2   Hustler Magazine, Inc. v. Falwell,
        485 U.S. 46 (1988)                                                                              12
I3
     Kloepfel v,. Bokor,
I4
         149 Wn.2d 192, 66 P.3d 630 (2003)                                                           7,8
15
     Lucas v. Bechtel Corp.,
l6      800 F.2d 839 (9th Cir. 1986)                                                                    11


T7   Marlyn Nutraceuticals, Inc. v.' Muco Pharma Gmbh & Co.,
        571 F.3d 873 (9th Cir. 2009)                                                                    10
18
     Milkovich v. Lorain Journal Co.,
t9       497 U.S. 1 (1eeO)                                                                              I2
20
     Monsanto Co. v. Geertson Seed Farms,
21      s61 U.S. 139 (2010)

22   Pavilon v, Kaferly,
        204 Ill.App .3d 23s      (1   990)                                                           7,8
23
     Pete v. Tacoma Sch. Dist. No. 10,
24       198 F. Supp. 3d1206 (W.D.Wash. 2016)                                                            9

25

26
     PLAINTIFF ROBERT RUSSELL'S MOTION FOR PRELIMINARY                            BUCHALTER
     INJUNCTION AGAINST DEFENDANT JOSEPH SAMEC . iii                        1420 FIFTH AVENUE, SUITE 31()O
                                                                               SEATTLE, WA 98101-1337
      Case   No. 2:20-cv-00263- RSM-JRC                                        TELEPHoNE: 206,319.7052
                Case 2:20-cv-00263-RSM-JRC Document 24 Filed 05/14/20 Page 5 of 19




     1       Phillips v. World Pub. Co.,
                 822 F. Supp. 2d 1114 (W.D. Wash. 201 1)
 2

 a           Potlongo v. Herf.f Jones, LLC,
 J
                 749 Fed. Appx. 537 (9th Cir. 2018)                                                          10

 4
             Regents of Univ. of Cal. v. Am. Broad. Cos., Inc.,
 5              747 F.2d 5l I (9th Cir, 1984).                                                               11


 6           Rent-A-Ctr'., Inc. v. Canyon Television & Appliance Rental, Inc.,
                944 F.2d s97 (9th Cir. 1991).                                                                10
 7
         .   Reyes v. Yakima Health Dist.,
 8
                 191 Wn.2d 79 (2018).,....                                                                    8

 9
             Robel v. Roundup Corp.,
10              148 Wn.2d 35, 59 P.3d 611 (2002)                                                              7


1l           Rosenblatt v. Baer,
                383 U.S. 75 (1966)(concurring opinion)                                                   ,..12
t2
             Snyder v. Phelps,
13              s62 U.S. 443 (20tr)                                                                         I2
t4           Sutton v. Tacoma Sch. Dist. No. 10,
                 180 Wn. App. 859 (2014)                                                                  7,8
15

I6           Winter v. Nat. Res. Def, Council, Inc.,
                s5s u.s. 7 (2008)                                                                           10
t7

18

I9
20

2T

22

L)

24

25

26
             PLAINTIFF ROBERT RUSSELL'S MOTION FOR PRELIMINARY                        BUCHALTER
                                                                                 1420 FIFTII AVENUE, SUITE 31OO
             INJUNCTION AGAINST DEFENDANT JOSEPH SAMEC - iv                         SEATTLE, WA 98'I O"I -1337
             Case   No. 2:20-cv-00263- RSM-JRC                                      TELEPHoNE: 206.319.7052
           Case 2:20-cv-00263-RSM-JRC Document 24 Filed 05/14/20 Page 6 of 19




 1
                                               I.        INTRODUCTION
 2
                    When an individual continues to publish offensive and outrageous materiai about
 J
     another person that is intended to damage, harass, and cause emotional distress, a court can
 4
     and should intervene. That is the case here.
 5
                    For more than a year, Defendant Joseph Samec has personally attacked Plaintiff Robert
 6
     Russell by posting offensive and threatening material about hirn on various social media
 7   platforms (e.g., Facebook, Instagram). Samec has published numerous fake and digitally                                -

 8
     edited photographs depicting Russell               in a criminal setting or in lewd         images, including
 9
     homophobic depictions of Russell naked with other men. Samec published the material out of
l0   a personal vendetta against Russell            to interfere with his relationships and to damage Russell's
11
     emotional well-being. This behavior cannot continue.
I2                  Because there is a likelihood Russell    will prevail on his false light    and outrage claims
13
     against Samec, and the balance of harm clearly favors it, an injunction should be issued.
t4   Therefore, Russell respectfully requests that the Court grant the motion and enjoin Samec from
15
     continuing to publish and republishing the offending material.
I6                           il.      FACTS GIVING RISE TO INJUNCTIVE RELIEF
l7   A.            Russell Invests in SMRB and Meets Guy Griffithe
18
                   Plaintiff Rober"t Russell lives in King County, Washington.lln 2013, Russell won                       a

l9   license in the cannabis lottery and shortly thereafter started SMRB, LLC, acannabis grower
20
     and distributor located outside of Anacoftes, in Skagit County, Washington.2 SMRB's license
2t   allowed it to build up to a 10,000 square foot facility, and Russell initially built a 5,000 square
22
     foot facility, costing about $1.500,000.1
23
                    In20I4,Russell was introduced to Guy Griffithe.a At the time, Russell was considering
24
     I Declaration of Robert Russell filed in support on his motion for preliminary injunction ("Russell Dec."),
                                                                                                                 $2.
25   2
       Id. atl[3,
     3
         lbid.
26   4
         Id. at\4.
         PLAINTIFF ROBERT RUSSELL'S MOTION FOR PRELIMINARY                                         BUCHALTER
                                                                                               1420 FIFTH AVENUE, SUITE 31OO
         INJUNCTION AGAINST DEFENDANT JOSEPH SAMEC - I                                           SEATTLE, WA 98101-1337
         Case    No. 2:20-cv-00263- RSM-.IRC                                                      TELSPHoNE: 206.319.7052
            Case 2:20-cv-00263-RSM-JRC Document 24 Filed 05/14/20 Page 7 of 19




 1   whether to expand his cannabis operation by building out the second 5,000 square feet that the

 2   license allowed him to do.5 Griffithe approached Russell about whether Griffithe's company,

 J   Renewable Technologies Solution, Inc. ("RTSI"), could investment money to build out the

 4   second half of the SMRB's          facility in exchange for a share of profits. Russell later agreed to

 5   accept Griffithe' s proposition.6

 6               As part of their agreement, Griffithe gave Russell $1,400,000, which he then used to

 7   build out the remaining 5,000 square feet of the SMRB facility.T The cost to build out the entire

 8   facility was $3,000,000, and more than $1,500,000 of these funds came from                                   Russell

 9   personally.s

10   B.          The Guy Griffithe Scheme

11               Without Russell's knowledge or approval, Griffithe raised millions of dollars from

12   third party investors by promising them a share of the profits from the cannabis business.e As

13   part of his scheme, Russell's signature was either forged or digitally-edited on documents with

T4   investors.l0 Russell did not know about Griffrthe's investor agreements, and he certainly did

15   not agree to them. He never met with anyone about investing, nor signed any agreements with

rc   these investors.ll

t7               Russell first leamed about Griffithe's scheme after third parties began contacting him.l2

18   Russell told each of the investors the same thing        - he had never heard of them, had not signed              any
     5
       Russell Dec. at fl4.
19   6
       lbid. On July 8,2015, Russell and Griffith executed a Dividend lnterest Agreement whereby Russell agreed to
20   give RTSI 49% of SMRB's net proceeds in exchange for RTSI contributing $1,500,000 to Russell. Russell and
     I{TSI are the only parties to the Dividend Interest Agreement (and Griffithe is the sole owner of RTSI). Russell
2I   Dec. at l|5.
     7
          Russell Dec.   at'115.
     8
22       lbid.
     e
       ld. aLn6.
     r0
23
        A court certified expert has testified that the third party investor documents that do contain a Russell signature
     were either "forged" or "digitally edited" (meaning a signature was copied and then re-inserted into a signature
24   line). One example of "digital editing" appears in the signature that Samec has provided to various parties. On
     other docutnents, Russell's name is signed with only one "l" instead of two "lls," The bottom line is the third party
     investor documents that do contain a Russell signature were forged.
25   rr Russell Dec. atlT .
     t2
26        Id. atn8,
         PLAINTIFF ROBERT RUSSELL'S MOTION FOR            PRELIMINARY                                  BUCHALTER
         lNruNcrloN AGAINST DEFENDANT JosEPH SAMEC - 2                                           t-ltll#$,flilU[l3ili5O'/ot
         case No. 2:20-cv-00263- RSM_.IRC                                                          TELEPHoNE: 206.319.7052
               Case 2:20-cv-00263-RSM-JRC Document 24 Filed 05/14/20 Page 8 of 19




     I   agreement          with them, and had no information about their dealings with Griffithe,l3 Indeed,

 2       Russell himself lost no less than $2 million and more likely $2.5 million related to Griffithe's

 J       conduct.la

 4                    On January 21,2020,the Securities and Exchange Commission (the "SEC") brought a

 5       civil suit against Griffithe, Russell, and others in connection with the RTSI investments.l5 While

 6       the SEC has alleged that Griffithe and RTSI operated a Ponzi scheme, there are no such

 7       allegations against Russell.l6 Russell has not been charged with any criminal violation, and he

 8       denies all of the claims in the SEC Complaint in their entirety.rT

 9       C.           Defendants Samec and Bishop Publish Outrageous and Offensive Material about
                      Russell
10
                      Defendant Joseph Samec is a California resident and one of the investors who allegedly
11
         lost money frorn Griffithe's scheme. Although Russell has never met Samec or had any
t2
         business dealings with him, Samec claims that Russell owes him money.ls Indeed, Samec
13
         admits Russell personally told him that "he had not signed any agreement with him."le
t4
          .           In 2018, Samec met Defendant Sean Bishop, a Florida resident and former friend of
15
         Russell. Samec and Bishop presumably bonded over their mutual dislike of Russell, and
t6
         together agreed to attack Russell's reputation by posting about him on various social media
I7
         platforms (e.g., Facebook, instagram),20
18
                      As early as mid-2018, Defendants Samec and Bishop began publishing offensive and
T9
         outrageous statements about Russell. As part of their agreement, Samec created at least two
20

21
         r3
22            Russell Dec. at tll8.
         t4
              lbid.
         15
L)
^a          SEC v. Grffithe, et al.,l)nited States District Coufi, Central District of California, Case No. 8:20-CV-00 124-
         DOC-JDE; Russell Decl.,'lJl8, Ex. 13.
         16
24            Russell Dec.,'lf l9, Ex. 14.
         tl Id.   at,lTtT18-19,   Exs. 13-14.
         r8
              1d. at 1t o
25       t' Ibid.
         20
26         Id. arlTl l-12.
          PLAINTIFF ROBERT RUSSELL,S MoTIoN FoR PRELIMINARY                                           BUCHALTER
          rNruNcrroN AGATNST DEFENDANT JosEpH sAMEC -
         .Case
                                                                     3                            t-1,,1$$,flilU|i3ill5#tt
                  No. 2:20-cv-00263-     RSM-JRC                                                    TELEPHONE: 206.319.70s2
             Case 2:20-cv-00263-RSM-JRC Document 24 Filed 05/14/20 Page 9 of 19




   I   fake Facebook accounts under the guises of
                                                  o'Ben
                                                        Thieven" and o'Dave Snothere."2l These

   2   fictitious accounts have the exact same IP address as Samec's Facebook account, all of which
   a
   J   originate from Samec's home in Covina, California.22 Samec used these fake accounts to boost

  4    the spread of misinformation and anonymously attack Russell.

   5                For over a year, Samec has published numerous fake and digitally edited photographs

  6    depicting Russell in a criminal setting or in lewd images, including homophobic depictions of

  7    Russell naked with other men.23 The following is a summary of the outrageous and offensive

   8   material Samec has published regarding Russell, which images are attacheci to the concurrently

  9    filed Deciaration of Robert Russell as F,xhibits I through              12:

10                        .         Digitally-edited nude depictions of Russell;24
11
                          .         Digitally-edited photos of Russell with captions that he stole money;2s
t2
                          r         Images of Russell with affirmative statements that Russell engaged in Ponzi
13                                   chemes and/or committed crimes (e.g., larceny, embezzlement);26 and

t4                        o         Image of Russell with caption that he is under investigation by the FBi and
                                    Department of Justic€.27
15

l6                 Russell has made it very clear that such statements are outrageous, offensive, and total

17     fabrications.2s

18     D.          Defendants Have Caused Russell Emotional Distress and Mental Suffering

t9                 Since Defendants began publishing this false and offensive information about him,

20     Russell's friends and acquaintances have approached Russell to ask about the outrageous
2l
22     2r Declaration of Chris Adams filed in support of motion for preliminary injunction ("Adams Dec."), lfu4-8, Ex.         I
       22
./.3
          Adams Dec., tf5-8, Ex. 1.
       23
          RussellDec., u.|f12-13, Exs, 1-12.
       24
24        Id. at Exs. 1-2.
       2s
            Id., at Exs. 3-5.
       26
25        ld.,aL Exs.6-l        I
       27
          Id., atEx, 12,
       28
26        Id. atfl.|l9-20.
        PLAINTIFF ROBERT RUSSELL'S MOTION FOR PRELIMINARY                                           BUCHALTER
        INJUNCTToN AGAINST DEFENDANT rosEPH sAMEc -                    4                        1-'rtl#$,1$'ilU3l3ili5a'i     tt
        Case    No. 2:20-cv-00263-      RSM-JRC                                                   'f ELEPHONE: 206,319.7052
          Case 2:20-cv-00263-RSM-JRC Document 24 Filed 05/14/20 Page 10 of 19




 I   depictions and allegations against him.2e These individuals either saw the publications on

 2   social media, or heard about them directly from Defendants.30 Some have expressed anger

 J   towards Russell, and he has lost friends over the allegations.3lThese interactions have

 4   humiliated, embarrassed, and angered Russell, who now suffers from insomnia, stress,

 5   dejection, anxiety, and a decreased appetite.32

 6                Russell also feels unsafe in his own community due to Samec's publications, which

 7   have stirred up anger and resentment toward Russell.33 Indeed, Samec has repeatedly

 8   encouraged others to share his posts on social media to purportedly riie up public resentment

 9   of Russell.3a Samec has even advocated for physical violence against Russell.3s

10   E.           Relevant Procedural Background

11                On February 20,2020, Russell filed the instant complaint against Defendants Joseph

12   Samec and Sean Bishop             for publishing false material and outrageous depictions of him,         and

13   interfering in Russell's ability to do business (the "Complaint"). Among other things, the

14   Complaint alleges that Russell has sustained damages to his personal reputation, severe

i5   emotional distress, and ability to do business.36

16                On March 10,2020, Samec filed an answer to the Complaint.3T Defendant Sean Bishop

I7   failed to file a timely responsive pleading, and on March 30,2020, this Court entered a default

18   against Bishop.38

t9                Because Samec has published and continues         to publish outrageous and offensive
20   material about Russell causing irreparable harm, Plaintiff filed the instant motion seeking

2t   2e
          Russell Dec. at fll5.
     30
22        lbid,
     3t   Ibid,
     32
23        Id. atfllll5,   17.
     33
          ld.
     3a
          See Id. at Exs. 5-7,
24   35
        See e.g., Id. atExs.5.
     36
        See Dkt. # l.
25   31
        See Dkt. H 9.
     38
26     Dkt. # 13.
      PLAINTIFF ROBERT RUSSELL'S MOTION FOR PRELIMINARY                                    BUCHALTER
                                                                                      1420 FIFTH AVENUE, SUITE 31O()
      INJUNCTION AGAINST DEFENDANT JOSBPH SAMEC - 5                                     SEATTLE, WA 981.01.-1337
      Case      No. 2:20-cv-00263- RSM-JRC                                              TELEPHONE: 206.319.7052
            Case 2:20-cv-00263-RSM-JRC Document 24 Filed 05/14/20 Page 11 of 19




 I    injunctive relief. Specifically, Russell requests that the Court issue an injunction enjoining

 2    Samec from continuing              to publish or republishing the material            attached     to the Russell
 ^J   Declaration as Exhibits           I   through 12, including any material substantially similar to the

 4    foregoing exhibits.3e

 5             III.      THE COURT SHOULD ISSUE AN N.IIINCTION TO STOP SAMIIC'S
                    OF'FENSIVE AND OUTRAGBOUS PUBLICATIONS AGAINST RUSSELL
 6
      A.             Legal Standard for the Issuance of a Preliminary Injunction
 7

 8                   In considering a motion for preliminary injunction, the court evaluates four                   f'actors.

 9    Russell must establish (1) a likelihood of success, (2) that he will suffer irreparable harm absent

10    injunctive relief, (3) that the balance of equities tilts in his favor, and (4) injunctive relief is in
11    tnt     t*l;:"ff;-:-cuit
t2                                          employs a "sliding scale"       when      anaryzingwhether         to sranr a
13    preliminary injunction.al Under this approach, courts balance these four elements "so that                              a

l4    stronger showing of one element may offset a weaker showing of another."42 These factors

15    weigh heavily in Russell's favor.
t6    B.             Russell   will Likely Prevail on the Merits of His       Claimsa3

T7                   To prevail on a motion for a preliminary injunction, the moving party must show                          a

18    likelihood of success on the merits.44 The sliding scale approach requires a plaintiff to show
t9    probable success where he can only show a possibility of irreparabie injury.os On the other
20
      3e
           Because a default has been entered against Bishop, by way of this motion, Russell only seeks injr"rnctive relief
2T
      a0
           Monsanto Co. v, Geertson Seed Farms, 561 U.S. 139,156-57 (20 10).
      4t   All. 7or the Wild Rockies v. Coffi'ell, 632 F.3d 1127, 1131 (9th Cir. 2011); Amazon,cont, Inc. v. Moyer, 417 F.
22
      Supp. 3d 1388, 1395 (W.D. Wash. 2019).
      a2
ZJ      Cottrell,632F,3d at 1131. So a party can also satisfy the first and third elements of the test by raising serious
      questionsgoingtothemeritsofitscaseandabalanceofhardshipsthattipssharplyinitsfavor,                  1d.at1135.
      a3
24      Because this case is based on diversity jurisdiction, this Cor"rrt should apply Washington state law regalding
      Russell's claims. See Farmers Ins. Exchange v. Law Offices of Conrado Joe Sayas, Jr., 250 F .3d 1234, 1236 (gth
25    Cir.200i).
      44
        Coffi"ell, 632 F.3d at I 135.
      45
             Motorcyclist Ass'n v. Watt,714 F.2d 962,965 (9th Cir. 1983).
           At1't,
26
       PLAINTIFF ROBERT RUSSELL'S MOTION FOR PRELIMINARY                                               BUCHALTER
                                                                                                  1420 FI FTH AVENUE, SUITE 31OO
       INJUNCTION AGAINST DEFENDANT JOSEPH SAMEC - 6                                                SEAr-rLE, WA 98101-1337
       Case     No. 2:20-cv-00263- RSM-JRC                                                           TELEPHoNE: 206.319.7052
           Case 2:20-cv-00263-RSM-JRC Document 24 Filed 05/14/20 Page 12 of 19




 1       hand, the         plaintiff need only meet a lesser standard         -   showing "serious questions are raised          -
 2       where the balance of hardships tips sharply in his favor.a6
 a
 J                      Here, Russell         will   succeed on the merits of these claims, as the evidence demonstrates

 4   that Samec has published outrageous and offensive material about Russell.

 5                      1,'          Samec's Publications are Extreme, Outrageous, and Intentionally Designed
                                     to Hurt Russell
 6

 7                      To prevail on a claim of outrage, Russeli must show (1) extreme or outrageous conduct

 8   by Samec, (2) intentional or reckless infliction of emotional distress, and (3) that he suffered

 9   severe emotional distress.aT                     All three elements are satisfied   here.

10                                   a,        Samec's Conduct is Extreme and Outrageous

11                      Samec's conduct, intended to harass and intimidate Russell, would lead an average

T2   member of the community to deem the conduct to be outrageous.a8

13                      A defendant will be liable for outrage when his conduct is "so outrageous in character,

l4   and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded

15   as atrocious, and utterly intolerable                       in a civilized   community."4e   In Contreras v. Crown
T6   Zellerbach Corp., the Washington Supreme Court held that bigoted behavior is outrageous,

t7   noting that such statements may not be looked upon as 'omere insulting ianguage."sO Courts

18   have also found that publically accusing someone of a crime is outrageous,sl as well as physical

t9   threats of violence.52

     a6
20         Watt,714         F   .2d at 965,
     a7
      Phillipsv. I(orldPub.Co,,822 F. Supp.2d1114,1119(W.D. Wash.2011)(citing Robelv, RoundupCorp.,l4S
2I   Wn,2d 35,51,59 P.3d 611,619 (2002).
     aB
           Suttonv. Tacoma Sch. Dist. No. 10,180 Wn. App. 859, 870 (2014).
     ae
22         Grimsby v. Samson,85 Wn.2d 52,59 (1975) (plurality opinion).
     50
        Contreras v, Crown Zellerbach Corp. , 88 Wn.2d 735, 7 4142 (1977) (emphasis added).
     st See Coreyv, Pierce Cty.,154 Wn. App. 752,764-765 (2010) (upholding jury verdict against defendant for
ZJ
     publically accusing the plaintiff of criminal behavior despite knowledge that an intelnal investigation revealed
24   I   i{l le   ol   substance).
     52
        See, e.g., Kloepfel v.. Bokor, 149 Wn.2d 192, 194-95,66 P.3d 630 (2003) (elements of or.rtrage met when
     defendant threatened to kitl his ex-girlf iend, watched her home, and called her home, work, and friend nr"urrerous
25
     times); Pavilonv. Kaferly,204 lll.App.3d 235 (1990) (employer's requests for dates and sexual favors, alleged
     threats to kill and rape plaintiff, and unsolicited letters to plaintiffs parents and psychotherapist were sufficient
26
       PLAINTIFF ROBERT RUSSELL'S MOTION FOR PRELIMINARY                                              BUCHALTER
       rNruNcrroN AGATNST DEFENDANT JosEpH sAMEC -
         'Case No. 2:20-cv-00263-
                                                                             7                    t-?11fi1,flil!3i3ill5a'i
                                                                                                                                 "
                                              RSM-JRC                                                  TELEPHoNE: 206.319.7052
          Case 2:20-cv-00263-RSM-JRC Document 24 Filed 05/14/20 Page 13 of 19




 1                Samec's publications are outrageous for all these reasons. Samec published digitally

 2   edited photograplis depicting Russell without clothing and in lewd settings.53 He falsely claimed

 J   Russell committed crimes and has incited harm against him.sa                          A   cursory review        of   these

 4   publications would lead any average person to deem them extreme and outrageous. Indeed,

 5   these publications go beyond mere insulting language                   -   they go beyond all possible bounds of

 6   decency. They are atrocious and utterly intolerable in a civilized community.""

 7                          b.           Samec   Intentionally Inflicted Emotion Distress Against Russell

 8                It is evident that Samec acted intentionally             when he published these statements and

 9   pictures.s6 The publications were taken directly from Samec's social media accollnts, and he

10   urged people to share his posts. The intent can only be to                  inflict emotional distress.

11                As a result, Russell has sustained severe emotional distress due to Samec's behavior.sT

I2   The Washington Supreme Court has held that emotional distress includes all unpleasant mental

13   reactions, including humiliation and embarrassment.s8 A showing of bodily harm is not reqr.rired

I4   to establish outrage.5e Courts presume aparly has suffered severe emotional distress if the party

15   shows intentional or reckless outrageous conduct.60

t6                Here, since Samec intentionally published the outrageous information, Russell is

t7   entitled to a presumption of emotional distress. Russell has been humiliated, embarrassed, and

18   even ostracized from his community. Russell's friends and acquaintances have seen these

t9   basis for outrage claim)
     53
          Russell Decl,112,e"r.      f   -f z.
     s4
20        Ibid.
     5?
          See Reyesv. Yakima Health Dist., 191 Wn.2d 79,91 (2018) ("The conduct must be 'so outrageous in character,
2I   and so extreme in degree, as to go beyond all possible bounds ofdecency, and to be regarded as atlocious, utterly
     intolerable in a civilized community."'Xquoting Grimsby,85 Wash.2d at 59).
     56
22      "Outrage requires that the defendant either intended to cause emotional distress or recklessly caused such
     distress." Sutton, 180 Wn. App. at 87 1.
     57
23        See Russell Dec,, 'tltT15- 17.
     sB
         Kloepfel, 149 Wn.2d aI 197-98 (2003) ("Emotional distress includes all highly unpleasant mental reactions,
24   s'uch as fright, honor, grief, shame, humiliation, embarassment, anger, chagrin, disappointment, worry, and
     nausea.").
     5e
25      Id. la"showing of bodily harm is not necessary" to prove outrage) (quoting Grimsby,85 Wn.2d at 59).
     60
        1d 1"Once fintent and outrageous conduct] have been shown, it can be fairly presurned that severe emotional
     distress was suffered.").
26
       PLAINTIFF ROBERT RUSSELL'S MOTION FOR PRELIMINARY                                        BUCHALTER
      INJUNCTIoN AGAINsT DEFENDANT JosEPH sAMEc                    -   8                           t^1ilfl'-1,ililUfil3Yllr'fi   tt
      case No. 2:20-cv-00263-      RSM-JRC                                                           TELEPHONE: 206,319.7052
          Case 2:20-cv-00263-RSM-JRC Document 24 Filed 05/14/20 Page 14 of 19




 I   publications on social media, and have approached Russell about the depictions and the

 2   allegations against him. Others have unfairly expressed anger towards Russell, apparently

 3   believing Samec's publications about him. Russell has lost friendships and                                   business

 4   relationships. Samec's conduct has caused Russell to suffer from insomnia, anxiety, stress, and

 5   other emotional damage.6l

 6                A    reasonable person would certainly find the false criminal accusations, threats of

 7   violence, and obscene depictions of Russell to be extreme and outrageous. Accordingly, Russell

 8   respectfully requests that the Court enjoin Samec from continuing to publish the offensive

 9   material,

10                2.       Samec Intentionally Portrayed Russell in a False Light

11                To prevail on his false light claim, Russell must show: (1) Samec's publications have

t2   placed him in a false light, (2) the publications would be offensive to a reasonable person, and

13   (3) Samec knew of or recklessly disregarded the falsity of his publication.62

T4                Moreover, "fa] plaintiff need not be defamed to bring a false light action."63 Indeed,                      as

15   the Washington Supreme Court provides:                 "li]t   is enough that he is given unreasonable and

t6   highly objectionable publicity that attributes to him characteristics, conduct or beliefs that                       are

I7   false, and so is placed before the public in a false position."6a A false light cause of action

18   compensates a plaintiff for mental suffering in connection with the offensive publication.65

t9                All of these elements are easily satisfied        here. Samec intentionally published material

20   that portrayed Russell in a false light, In addition to publishing the digitally-edited lewd images

     6r Russell Dec.,
2T                    tflf15-17.
     62
        Harris v. City of Seattle,315 F. Supp. 2d 1105, 1109 (W.D. Wash. 2004), affd, 152 Fed. Appx. 565 (9th Cir.
22   2005X"A defendant will be liable for the tofi of placing the plaintiff in a false light if the false light would be
     highly offensive to a reasonable person and the defendant "knew of or recklessly disregarded the falsity of the
23   publication and the false light in which the fplaintiff] would be placed."); Pete y. Taconta Sch. Dist. No. 10,198
     F. Supp. 3d 1206,1214 (W.D. Wash. 2016)( "A false light clairn arises when a defendant (l) publicizes a rnatter
24   that places another in a false light, (2) the false light would be highly offensive to a reasonable person, and (3) the
     defendant knew ofor recklessly disregarded its falsity.").
     63
        Eastwoodv. CascadeBroad. Co.,106 Wn.2d 466,47 1(19S6).
25   64
          tbid.
     65
          Ibid.
26
      PLAINTIFF ROBERT RUSSELL'S MOTION FOR PRELIMINARY                                               BUCHALTER
      INJUNcTIoN AGAINST DEFENDANT JosEPH sAMEC -                    e                            t-?glll,l1,*il3313i1i5#oo
      Case    No. 2:20-cv-00263-   RSM-JRC                                                          TELEPHONE: 206.319.7052
              Case 2:20-cv-00263-RSM-JRC Document 24 Filed 05/14/20 Page 15 of 19




     1   of Russell, Samec also made affirmative false statements that Russell stole money, engaged in

 2       Ponzi schemes, committed crimes (e.g., larceny, embezzlement), and is under investigation by
 a
 J       the FBI and Department of Justice.66 Samec knowingly spread false publications that would be

 4       offensive to a reasonable person

 5                    Based on the evidence, Samec has no valid defense to Russell's false light claims. As

 6       such, Russell requests that the Court grant the motion to enjoin Samec's conduct.

 7       C.           Russell   will Continue to Suffer Irreparable Harm Absent Immediate Injunctive
                      Relief
 8

 9                    To satisfy the irreparable-injury requirement, Russell must show "that he is likely to
10       suffer irreparable harm in the absence of preliminary relief."67 In the Ninth Circuit, a showing
11       of compelling evidence that a plaintiff will likely prevail on the merits also establishes a
I2       likelihood that he       will suffer irreparable injury      absent an injunction.68 Courts consider the

t3       following two elements:        (l) a plaintiff will likely suffer an imminent injury, and (2)the injury
l4       would be irreparable.6e
15                    That is precisely the type of harm Russell faces here. First, Russell                 will suffer an
16       imminent injury. An injury is imminent             if it will likely    occul' before the court resolves the

t7       merits.70 Samec has and       will continue to publish defamatory          and outrageous information about

18       Russell. As long as these publications remain public for all to see, the injury is ongoing.

t9                    Second, Russell continues      to suffer irreparable harm. An injury is                irreparable        if
20       monetary damages cannot completely prevent or rectify itTl or if there is no adequate remedy
2t       66,See Russell Dec.,   Exs 1-12; Adams Dec., !ffl4-8.
         67
             I4inter v. Nat. Res. Def Council, 1nc.,555 U.S. 7, 20 (2008).
22       98 See Marlyn Nutr"aceuticals, Inc. v. Muco Pharma Gmbh & Co.,571 F.3d 873,877 (9th Cir. 2009) (district court

         '"reasonably presumed irreparable injury" for prelirninary injunction where plaintiff in trademark infringernent
L)       case established a likelihood of success on the merits).
         6e
            See Winter,555 U.S. at22;see also, Grand River Enter. Six Nations, Ltd. v. Pryor,48l F.3d 60,66 (2d Cir.
24       2007).
         10
              lbid.
         7t See, e,g.,
                     Potlongo v. HerffJones, LLC,749 Fed. Appx. 537, 538 (9th Cir.2018)(no irreparable harm because
25
         an award of money damages can colnpensate it); RenrA-Ctr., Inc. v. Canyon Television & Appliance Rental, Inc,,
         944 F .2d 597 , 603 (9th Cir. 1991X"It is true that economic injury alone does not suppor-t a finding of irreparable
26
          PLAINTIFF ROBERT RUSSELL'S MOTION FOR PRELIMINARY                                             BUCHALTER
          INJUNCTIoN AGAINsT DEFENDANT JosEPH sAMEc -                  10                           t-'r',X\T$,ililB$l3ili5#oo
          case No. 2:20-cv-00263-   RSM-JRC                                                           TELEPHoNE: 206.319.7052
           Case 2:20-cv-00263-RSM-JRC Document 24 Filed 05/14/20 Page 16 of 19




 1   at law.72 Here, monetary damages will not rectify the harm to Russell, and the emotional and

 2   relational damages are difficult to quantify. Russell has and continues to suffer emotional

 J   distress due to Samec's ongoing onslaught of offensive and outrageous material.T3 And, even                              if
 4   Russell prevails and receives a money judgment, he would need to assert new claims each time

 5   Samec publishes additional material.

 6             Moreover, the defamatory and outrageous publications are ongoing. Online statements

 7   can do remarkable damage with very little effort on the part of the speaker, which makes the

 8   statements here even more harmful.Ta Because                of the nature of Samec's conduct, there is no

 9   adequate remedy at law. Thus, imminent and irreparable harm has been established.

10   D         The Balance of the Hardships Clearly Favors Russell's Request for Injunctive
               Relief
l1

t2             In balancing the equities, the Ninth Circuit "consider[s] the hardships each party is likely

13   to suffer if the other prevails."7s Here, preventing Samec from publishing offensive                                 and

l4   outrageous material about Russell         will   cause him no harm whatsoever.          An injunction would not
15   affect any legitimate conduct and prevent him from engaging in lawful conduct.?6
l6   harm, because such injury can be remedied by a damage award."); Lucas v. Bechtel Corp,,800 F ,2d 839,847 (9th
     Cir. 1986)("Monetary damages are not usually sufficient to establish imeparable harm.")(quotingAm. Passage
t7   Media Corp. v. Cass Commc'ns, Inc., 7 50 F .2d 1470, 1473-'14 (9th Cir. 1985); Hairston v. Pac.- I0 Conference,
     893 F. Supp. 1485,1493 (W.D. Wash. 1994),aff'd,101 F.3d 1315 (9th Cir. 1996), as antended (Dec. 19, 1996)
18   ("Allegations of monetary damages alone will not suffice for a showing of irreparable harm."); Deerfield Med.
     Ctr.v.CityofDeerfieldBeach,66lF.2d328,338(5thCir. 1981)(irreparableinjuryisharmthatcannotbeundone
T9   by award of monetary damages).
     '72
       Arizona Dreant Act Coal. v. Brevter,l57 F.3d 1053, 1068 (9th Cir. 2014)("lrreparable harm is traditionally
20   defined as harm for which there is no adequate legal remedy, such as an award of damages.");see also, Cranev.
     Indiana High Sch. Athletic Ass'n,975 F.2d 1315,1326 (7th Cir. 1992)(injunction requires plaintiff to show oFno
2I   other adequate legal remedy).
     13
        Regents of Univ. of Cal. v. Am. Broad. Cos., 1nc.,747 F.2d 5l l, 520 (9th Cir. 1984) (crediting intangible harms
22   such as the "the dissipation of alumni and community goodwill and support garnered over the years").
     7a
        Cohenv. Google, lnc.,887 N.Y,S.2d 424,428 (N.Y. Sup, Ct.2009) ("lnternet provides a virtually unlimited,
23   inexpensive, and almost immediate rneans of communications with tens, if not hundreds, of millions of people,
     the dangers of its misuse cannot be ignored.").
24   " City & Cty. of San Francisco v. United States Citizenship & Immigration Servs,,944 F.3d 173, 806 (9th Cir.
     2019).
     7e
25      See CytoSport, Inc. v, Vital Pharms., Inc,,617 F. Supp. 2d 1051, 1081 (E.D. Cal. 2009) (concluding that balance
     of equities supported temporary relief because "the requested injunction does not preclude [defendant] from
     engaging in its normal business activities, including manufacturing, promoting and selling a competing. . . product,
26
       PLAINTIFF ROBERT RUSSELL'S MOTION FOR PRELIMINARY                                             BUCHALTER
       rNJUNcrroN AGATNST DEFENDANT JosEpH SAMEC -                  lr                          ttt',1#'1,flil!,'l3ill3f/uo
       case No. 2:20-cv-00263-   RSM-JRC                                                            TELEPHoNE: 206.319.70s2
        Case 2:20-cv-00263-RSM-JRC Document 24 Filed 05/14/20 Page 17 of 19




 I            On the other hand, the hardship to Russell strongly favors injunctive relief. Besides the

 2   devastating impact on his reputation and his relationships with family and friends, Samec's
 a
 J   publications is affecting Russell's psyche and emotional well-being. The injury is ongoing and

 4   Russell has no way other than injunctive relief to stop Samec. Russell has troubiing sleeping,

 5   eating, and relaxing. Such hardships prevail over any minimal burden to Samec.

 6            Furthermore, Russell has no other options.                As mentioned above, Russell's only
 7   alternative is to file a new suit for each defamatory publication, which would not serve the

 8   public interest and would waste this Court's valuable time and resources, And while Russell

 9   cannot un-ring the bell, he is confident an injunction            will mitigate future harm and give him
10   something meaningful to rely upon when responding to personal inquiries regarding Samec's

11   Publications.

t2   E.       The Public Interest is Advanced by Granting lnjunctive Relief

t3            Enjoining Samec's outrageous and offensive conduct serves the public interest. While

t4   the public has an interest in free speech, this interest is not impacted by enjoining Samec's                  illicit
15   behavior. Furthermore, the Supreme Court has held that First Amendment protections are less

t6   rigorous in a private matter like this.77 With "fake news" on the rise, the public certainly has a

t7   prevailing interest in preventing the publication of false information.Ts The public also has a

18   vital interest in ensuring an individual's right to be protected against a campaign of offensive

l9   and false information.Te

20            Indeed, the Supreme Court has stated that false statements have little social value and a

2I   Rather, the injunction only asks that fdefendant] refrain from using a rnark and trade dress for its products which
     is confusingly similar to [plaintiffs] trademarl< and trade dress.").
     77
22      Snyder v. Phelps,562 U.S. 443,452 (201 1)("Not all speech is of equal First Arnendment irrportance, however,
     and where matters of purely private significance are at issue, First Amendment protections are often less
23   rigorous.")(citing Hustler Magazine, Inc. v. Falweli, 485 U.S. 46, 56 (1988)).
     78
        Gertzv. Roberl lilelch, Inc.,4l8 U.S.323,341(1974)("The legitimate state interest underlyingthe law of libel
24   is the compensation of individuals for the hann inflicted on them by defamatory falsehood.").
     1e
        Milkovich v. Lortain Journal Co., 497 U.S. 1, 22 (1990) ("The right of a man to the protection of his own
25   reputation from unjustified invasion and wrongful huft reflects no more than our basic concept ofthe essential
     dignity and worth of every human being-a concept at the root of any decent systern of ordered liberty.")(quoting
     Rosenblatt v. Baer,383 U.S. 75,92 (1966)(concuning opinion)).
26
       PLAINTIFF ROBERT RUSSELL'S MOTION FOR PRELIMINARY                                          BUCHALTER
       rNruNcrroN AGArNsr DEFENDANT JosEpH sAMEC -                12                         tt?11[5,*ilB|lSilij#oo
     .case No. 2:20-cv-00263-   RSM-JRC                                                          TELEPHONE: 206.319.7052
          Case 2:20-cv-00263-RSM-JRC Document 24 Filed 05/14/20 Page 18 of 19




 1   defamed individual's right to recovery trumps the defamer's First Amendment right:

 2             fT]here is no constitutional value in false statements of fact. Neither the
               intentional lie nor the careless error materially advances society's interest in
 J             'uninhibited, robust, and wide-open' debate on public issues, They belong to
                                                    oare
               that category of utterances which         no essential part of any exposition of
 4             ideas, and are ofsuch slight social value as a step to truth that any benefit that
               may be derived from them is clearly outweighed by the social interest in order
 5             and morality,80

 6              Samec's publications have no social value. They are designed to humiliate and harass,

 1   and to destroy all aspects of his life. This Court should not allow such conduct to continue.

 8                                             IV.     CONCLUSION

 9             Washington law does not allow Samec to publish outrageous and offensive information

10   about Russell. These      illicit publications have irreparably    damaged Russell's psyche and caused

1l   extreme emotional distress.          If this Court does not enjoin       Samec now, he     will    continue his

I2   personal vendetta against Russell. Simply put, Russell has no other options. Because there is a

13   likelihood Russell will prevail on his false light and outrage claims against Samec, and because

I4   the balance of harm clearly favors it, the Courl should issue an injunction enjoining Samec from

15   continuing to publish and republishing the offending material about him,

r6   Dated: May      14,2020                              BUCHALTER
                                                          A Professional Corporation
t7

18
                                                          By ls/ Bradlev P, Thoreson
t9                                                           Bradley P. Thoreson, WSBA #18190
                                                             Teva F, Sempel, WSBA #54896
20                                                            1420 Fifth Avenue, Suite 3 100
                                                               Seattle, WA 98 101,-1337
21
                                                               Telephone: 206.319.7 052
                                                               Email : bthoreson@buchalter.com
22
                                                               Email : tsempel@buchalter. com
23                                                             Attorneys     for Plaintiff Robert Russell
24

25
     80
26     Gertz,418 U.S. at 340 (emphasis added)(internal citations omitted).
      PLAINTIFF ROBERT RUSSELL'S MOTION FOR PRELIMINARY                                          BUCHALTER
                                                                                            1420 FII.TH AVENUE, SUITE 31OO
      INJUNCTION AGAINST DEFENDANT JOSEPH SAMEC -                13                           SEATTLE, WA 98101-1337
      Case   No. 2:20-cv-00263- RSM-JRC                                                        TET.EPHoNE: 205.31 9.7052
       Case 2:20-cv-00263-RSM-JRC Document 24 Filed 05/14/20 Page 19 of 19




 1                                       CERTIFICATE OF SERVICE

 2            I hereby certify that on May 14,2020,I electronically filed the preceding document

 J   with the Clerk of the Court using the CM/ECF system, which will send notification to the

 4   counsel ofrecord in this case.

 5            I declare under penalty of perjury under the laws of the United   States of America that

 6   the foregoing is true and correct

 7

 8                                                            /s/ Marci L. Br
                                                              Marci L. Brandt, Legal Assistant
 9
     BN 40391899v1
10

1t

t2

13

t4

l5

t6

l7
18

19

20

2l
22

23

24

25

26
     PLAINTIFF ROBERT RUSSELL'S MOTION FOR PRELIMINARY                                 BUCHALTER
                                                                                   1420 FIFTH AVENUE, SUITE 31OO
     INJUNCTION AGAINST DEFENDANT JOSBPH SAMEC -         14                          SEATTLE, WA 98101-1337
     Case No. 2:20-cv-00263- RSM-JRC                                                  TELEPHoNE: 206.319.7052
